      7:19-cv-02575-TMC          Date Filed 09/21/21       Entry Number 58         Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                SPARTANBURG DIVISION

 Kelvin Jerome Durham,                    )
                                          )
                       Plaintiff,         )
                                          )
 vs.                                      )            Civil Action No. 7:19-cv-2575-TMC
                                          )
 Union     County;     David      Taylor, )                           ORDER
 individually and in his Official )
 Capacity;       Wendy         Childers, )
 individually and in her Official )
 Capacity; Brad Woods, individually )
 and in his Official Capacity; and John )
 Sherfield, individually and in his )
 Official Capacity,                       )
                                          )
                       Defendants.        )
 _________________________________)

       Plaintiff Kelvin Jerome Durham, represented by counsel, originally brought this action in

South Carolina state court against Defendants, asserting state law claims for malicious prosecution,

gross negligence, and violations of state civil rights, as well as federal claims pursuant to 42 U.S.C.

§ 1983 for violations of Plaintiff’s Fourth, Fifth, and Fourteenth Amendment Rights, and a claim

under Monell v. Department of Social Services, 436 U.S. 658 (1978). (ECF No. 1-1 at 6–13). On

September 12, 2019, Defendants removed the action to this Court based on federal question

jurisdiction arising from Plaintiff’s § 1983 claims. (ECF No. 1). In accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02(B)(2)(d), (f) (D.S.C.), this matter was referred to a

magistrate judge for all pretrial proceedings.

       On May 10, 2021, Defendants filed a joint motion for summary judgment. (ECF No. 46).

On July 1, 2021, Plaintiff filed a response in opposition to Defendants’ motion (ECF No. 51) and

Defendants filed their reply on July 22, 2021 (ECF No. 54). Now before the court is the magistrate



                                                  1
      7:19-cv-02575-TMC          Date Filed 09/21/21      Entry Number 58         Page 2 of 3




judge’s Report and Recommendation (“Report”), recommending that the court grant Defendants’

motion for summary judgment as to Plaintiff’s § 1983 claims, his Monell claim, and his state-law

claim for malicious prosecution. (ECF No. 56 at 20). The Report further recommends that the

court decline to exercise supplemental jurisdiction over the remaining state law claims, and that

such claims be remanded to the Union County, South Carolina Court of Common Pleas. Id. All

parties are represented by counsel and are, therefore, presumed to be on notice of their right to file

specific objections to the Report. Young v. Berryhill, Civ. A. No. 2:16-cv-03437-JMC, 2018 WL

689711, at *1 (D.S.C. Feb. 1, 2018). However, to date, no objections have been filed and the time

in which to do so has now expired. Accordingly, this matter is ripe for review.

       The magistrate judge’s recommendation has no presumptive weight, and the responsibility

for making a final determination remains with the United States District Court. Wimmer v. Cook,

774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)).

Nevertheless, “[t]he district court is only required to review de novo those portions of the report to

which specific objections have been made, and need not conduct de novo review ‘when a party

makes general and conclusory objections that do not direct the court to a specific error in the

magistrate judge’s proposed findings and recommendations.’” Farmer v. McBride, 177 Fed.

App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982)). The court may accept, reject, or modify, in whole or in part, the recommendation

made by the magistrate judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

However, in the absence of specific objections to the Report and Recommendation, this Court is

not required to give any explanation for adopting the recommendation. Greenspan v. Brothers

Prop. Corp., 103 F. Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–

200 (4th Cir. 1983)).




                                                  2
      7:19-cv-02575-TMC        Date Filed 09/21/21       Entry Number 58        Page 3 of 3




       Thus, having reviewed the Report and the record and, finding no clear error, the court

agrees with, and wholly ADOPTS, the magistrate judge’s findings and recommendations in the

Report (ECF No. 56), which is incorporated herein by reference. Accordingly, the court GRANTS

in part Defendants’ motion for summary judgment (ECF No. 46).              Specifically, the court

GRANTS the motion as to Plaintiff’s federal claims under Monell and § 1983 as well as his state-

law claim for malicious prosecution. As to Plaintiff’s remaining state-law claims for gross

negligence and violation of the South Carolina constitution, the court declines to exercise

supplemental jurisdiction over these claims pursuant to 28 U.S.C. § 1367(c)(3) and they are hereby

REMANDED to the Union County Court of Common Pleas. Accordingly, Defendants’ motion

for summary judgment as to the remaining state-law claims is DENIED as moot.

       IT IS SO ORDERED.

                                                     s/Timothy M. Cain
                                                     United States District Judge
Anderson, South Carolina
September 21, 2021

                              NOTICE OF RIGHT TO APPEAL
       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                3
